Citation Nr: 0734408	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  98-00 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1981 to 
January 1983. 




This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran appealed, and in August 2002, the Board denied 
the claim.  The veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In May 2003, while his case was 
pending at the Court, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's August 2002 decision.  That 
same month, the Court issued an Order vacating the August 
2002 Board decision.  In December 2003, the Board remanded 
the claim for additional development.  Jurisdiction over the 
veteran's claims files has been transferred to the RO in 
Phoenix, Arizona.  

The veteran testified in a videoconference hearing before the 
undersigned Veterans Law Judge in June 2005.  A transcript of 
the hearing has been made and is associated with the claims 
file


FINDING OF FACT

The veteran does not have PTSD that is related to his active 
duty service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that service connection is warranted for 
PTSD.  He asserts that he was sexually assaulted by a 
noncommissioned officer (NCO) (hereinafter "Sergeant W") on 
two occasions in July 1982.  He argues that at the time of 
the assaults, he had just been transferred from a military 
police unit, that he held the rank of private, and that 
Sergeant W used his superior rank to "set him up" by 
ordering him into his room, where the assaults allegedly took 
place.  He states that Sergeant W told him, "Let me show you 
what we do to ex-M.P.'s," and that Sergeant W anally raped 
him without using a condom.  He asserts that two days after 
one of the assaults, he was treated by service physicians for 
discharging green pus from his penis.  He further asserts 
that within a few days of the assaults, during a four-day 
weekend, he went home and sought treatment from his family 
physician, "Dr. Grady," but that Dr. Grady's records are no 
longer available, other than a July 1982 report.  He 
essentially asserts that his subsequent disciplinary problems 
were due to his PTSD.  See veteran's letters, received in 
July 1997 and September 2006; transcript of veteran's 
hearing, held in June 2005.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

The veteran does not assert, and his service records do not 
show, that he participated in combat.  The Board therefore 
finds that the veteran did not participate in combat.  See 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  In reaching 
this determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against a finding of participation in combat, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  

The veteran asserts that he has PTSD as a result of a 
personal assault and harassment.  In Patton v. West, 12 Vet. 
App. 272 (1999), the Court emphasized that statements 
contained in prior decisions indicating that "something more 
than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting evidence'", of a claimed 
stressor and that "[a]n opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  With regard to 
personal assault cases, the Court pointed out that "VA has 
provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1) (now M21-1MR).  The Court has also held that 
these provisions of the VA Adjudication Procedure Manual, 
which provide special evidentiary procedures for PTSD claims 
based on personal assault, are substantive rules that are the 
equivalent of VA regulations.  See YR v. West, 11 Vet. App. 
393 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides:

If a post-traumatic stress disorder claim is based on 
inservice personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The veteran's service medical records show that he was 
treated for penile or urethral discharge in April and October 
of 1981, and in March 1982.  There is a notation in the April 
1981 report of UTI (urinary tract infection) r/o (rule out) 
GC (presumably "gonococcus").  The assessment in March 1982 
was gonorrhea.  The veteran's separation examination report, 
dated in January 1983, shows that his genitourinary system, 
his anus and rectum, and his psychiatric condition, were 
clinically evaluated as normal.  In an associated "report of 
medical history" he denied a history of "depression or 
excessive worry," "frequent trouble sleeping," or "nervous 
trouble of any sort."  

The veteran's personnel file (DC Form 20) indicates that he 
served with a military police unit at Ft. Meade, Maryland, 
between June 1981 and May 1982, and with the 76th Engineering 
Battalion at Ft. Meade, Maryland, between May 1982 and 
January 1983.  A DA Form 2-2 ("record of court martial 
conviction"), notes that on or about December 27, 1981, in a 
sworn statement, the veteran wrongfully and unlawfully made, 
under lawful oath, a false statement.  An associated memo, 
dated in March 1982, notes that the veteran had wrongfully 
made a false statement under oath in December 1981, in which 
he claimed that a number of personal possessions, including 
clothing, and several pieces of stereo/music equipment.  The 
memo indicates that the pleaded guilty to the charge, and 
that he had been found guilty.  The sentence was reduction to 
the lowest pay grade of E1, and a forfeiture of 2/3 of his 
pay for one month.  The veteran's discharge (DD Form 214) 
indicates that he was separated from service due to 
unsatisfactory performance.  Two associated memos, dated in 
January 1983, note repeated commissions of petty offenses, an 
apathetic attitude, an inability to remain in his assigned 
unit, irrational behavior, and a lack of motivation and self-
discipline.  One of these memos indicates that a mental 
status evaluation report showed shows no grounds for a 
medical discharge.  

As for the post-service evidence, it consists of VA and non- 
VA reports, and a report from the Social Security 
Administration (SSA) (with supporting documentation), dated 
between 1987 and 2004.  This evidence shows that beginning in 
the 1990s the veteran has received numerous treatments for 
psychiatric symptoms, with diagnoses that include PTSD, 
adjustment disorder, mood disorder NOS (not otherwise 
specified) with psychotic features, bipolar disorder, 
substance abuse, alcohol abuse, and variously characterized 
personality disorders.  

A decision of the SSA, dated in July 1995, indicates that the 
veteran was determined to be disabled as of June 1991, with a 
primary diagnosis of personality disorder, and a secondary 
diagnosis of substance abuse.  

A VA PTSD examination report, dated in January 2007, shows 
that the veteran alleged that he was sexually assaulted 
during service.  The report contains an Axis I diagnosis of 
mood disorder NOS with psychotic features.  The examiner 
indicated that the veteran's C-file had been reviewed.  

The Board has determined that the claim must be denied.  The 
Board initially finds that the veteran is not a credible 
historian.  First, the veteran was convicted of a crime of 
dishonesty during service, specifically, making a false 
statement under oath.  See March 1982 DA Form 2-2.  Second, 
the evidence indicates that the veteran has submitted altered 
service records and service medical records.  Specifically, 
in January 1998, copies of the veteran's personnel records 
were received from the National Personnel Records Center 
(NPRC).  These records include his DA Form 20, which in turn 
includes a page containing items #27 through #34, indicating 
a "preparation date" date of March 1982.  In particular, 
item #27, titled "remarks," contains only three lines of 
administrative notations.  However, in February 1998, the 
veteran submitted a copy of this page of his DA Form 20, also 
with a preparation date of March 1982.  The version submitted 
by the veteran includes a handwritten notation noting that it 
was "recommended that SM be discharged from active service 
from which [veteran] suffers from a developing personality + 
blood disorder by which he did accumulate from active 
military service."  Similarly, the veteran submitted a copy 
of his December 1979 service examination report which 
contained a notation of "personality disorder" next to item 
#42 (psychiatric).  However, no such notation is present on 
the version of the December 1979 examination report obtained 
from the NPRC in June 1997.  The Board further notes that at 
the time these documents were received from the veteran, he 
had claims pending for service connection for a blood 
disorder, and a personality disorder (these claims were 
denied in the July 1998 rating decision; and after he 
appealed, the Board denied the claims in November 2005).  
Another service medical report, a January 1983 "report of 
medical history" (ROMH), was submitted by the veteran.  That 
ROMH shows that the veteran indicated that he had a history 
of "depression or excessive worry," "frequent trouble 
sleeping," or "nervous trouble of any sort."  However, this 
is contrary to the entries in the ROMH obtained from the NPRC 
in June 1997.  Several other symptoms are also claimed in the 
version of the ROMH associated with the SSA decision that are 
contrary to the entries in the ROMH obtained from the NPRC in 
June 1997.  

In summary, the veteran has been convicted of a crime of 
dishonesty, and he has submitted altered service records and 
service medical records in pursuit of his claim.  The Board 
therefore finds that he is not a credible historian.  See 
Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Cohen v. 
Brown, 10 Vet. App. 128, 146 (1997).  

Under 38 U.S.C.A. § 1131, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, the Board finds 
that the January 2007 VA examination report is highly 
probative evidence which shows that the veteran does not have 
PTSD.  This opinion was supported by a detailed rationale, 
and it is the only competent opinion of record which was 
based on a review of the veteran's C-file with consideration 
of behavioral evidence as set forth at 38 C.F.R. § 
3.304(f)(3).  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  The Board 
further points out that, to the extent that the examiner 
determined that the veteran does not have PTSD, this report 
is consistent with the many diagnoses of record which show 
that the veteran has been diagnosed with several psychiatric 
disorders other than PTSD.  See e.g., July 1995 SSA decision.  
Although the Board has considered a number of notations of 
PTSD in the VA progress notes, to include notations of PTSD 
related to "MST" (military sexual trauma), none of these 
diagnoses or attributions are shown to have been based on a 
review of the veteran's C-file, or any other detailed and 
reliable medical history, nor are they enhanced by any 
additional medical comment, a rationalized explanation or 
citation to clinical findings during service, or to evidence 
of verified behavioral changes during, or reasonably 
contemporaneous with, his service.  They appear to be based 
solely on the veteran's assertions, and are "by history" 
only.  However, as previously stated, the veteran has been 
determined not to be a credible historian.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 432-33 (2006); Prejean.  Based 
on the foregoing, the Board finds that the preponderance of 
the evidence is against the claim that the veteran has PTSD, 
and that the claim must be denied.  

The Board further finds, on a separate and independent basis, 
that the claim must be denied because the evidence is 
insufficient to show that the veteran has PTSD due to an 
inservice stressor.  See M21-1MR, Part III.iv.4.H.32.j.  The 
veteran's personnel file, and service medical records, do not 
mention an assault, or show any trauma that would appear to 
be consistent with his claim.  As a factual matter, the 
veteran has stated that the assaults took place in July 1982, 
shortly after he transferred to the 76th Engineering 
Battalion (EB) from a military police unit, around the time 
of a four-day holiday.  He further argues that his 
disciplinary problems are a symptom of PTSD from the claimed 
assaults, and that his physical symptoms from his assaults 
included penile discharge.  However, his court martial took 
place in March 1982, which was two months prior to his 
transfer, and several months prior to the alleged assaults.  
In addition, all three of his treatments for penile 
discharge, which he asserts were a symptom of his assaults, 
took place prior to July 1982.  Furthermore, the January 2007 
VA examination report shows that the examiner determined 
that, "[T]here is not sufficient reliable evidence of 
behavioral changes to indicate that a personal assault 
occurred."  He stated that there was no objective evidence 
to support the claim, to include the July 1982 report 
allegedly from Dr. Grady, which the examiner found to be not 
credible (discussed below).  

In reaching this decision, the Board has considered a letter, 
submitted by the veteran in July 1997, which the veteran 
asserts is from his family physician, "Dr. Grady."  This 
letter bears a date of July 5, 1982.  It is a handwritten 
statement which states inter alia that the veteran was 
treated after he reported that he had been the victim of a 
sexual assault by an NCO.  The letter further states:

Then he asked me to run some tests on 
him, so I did.  My findings in [the 
veteran] was a thick off white colored 
liquidy substance discovered to be sperm, 
semen from another male human being.  In 
conclusion, [the veteran] is suffering in 
his early stages of that new sexually 
transmitted disease HIV.  I recommend 
that [the veteran's] behavior to be 
monitored at all times

The Board finds that this statement is not credible evidence.  
First, it was received directly from the veteran, as opposed 
to the physician's office or authorized custodian.  However, 
as previously stated, the veteran has been determined to have 
submitted altered service records, and service medical 
records, and he has been found not to be a credible 
historian.  Second, at his hearing, the veteran stated that 
Dr. Grady's records were not available, and he has offered no 
explanation as to how he came into possession of this 
document.  Third, this letter is handwritten on a solid white 
piece of paper, with no letterhead or any other facial 
indication of authenticity.  Fourth, it is not accompanied by 
any corroborative evidence, such as blood test result.  
Fifth, this letter asserts that the veteran was found to have 
been HIV positive in 1982.  This is contrary to the veteran's 
testimony that he was first diagnosed with HIV in 1991, and 
there is no record of any "follow-up" treatment dated 
between 1982 and 1994.  In fact, the earliest evidence of HIV 
is dated in 1994.  See e.g., December 1998 Dallas VAMC 
statement (noting "date of HIV+ diagnosis" of 1994); 
Illinois Department of Public Health report, dated in 
November 1994.  Finally, the January 2007 VA examiner 
determined that this letter was not credible.  Accordingly, 
the Board finds that this letter is not credible evidence. 

The Board has considered the veteran's oral and written 
testimony submitted in support of the veteran's arguments 
that he has PTSD that is related to service.  Lay statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed conditions 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty, 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, or in certain instances a diagnosis of a condition, 
the veteran's lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  Although he may be competent 
to report his psychiatric symptoms, he is not competent to 
provide the diagnosis of a specific psychiatric illness.  See 
Jandreau v. Nicholson, No. 2007-7029 (Fed. Cir July 3, 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim for service connection must 
be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The Board finds that the VCAA notice requirements have been 
satisfied. In this case, in November 2005 and January 2007, 
the RO sent the veteran letters (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claim.  The 
RO's letters informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.

The VCAA letters were mailed to the appellant after the 
initial RO adjudication of his claim.  However, the RO's July 
1998 decision was decided prior to the enactment of the VCAA.  
In such cases, there is no error in not providing notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) because an initial AOJ adjudication had 
already occurred.  Id.  Rather, the appellant is to be given 
proper subsequent VA process, and the Board is to make 
findings on the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006).  

The VCAA letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the November 2005 letter was sent, the 
case was readjudicated and in July 2007 a Supplemental 
Statement of the Case was provided to the appellant.  The 
November 2005 letter specifically provided the veteran with 
notice regarding additional sources of evidence for assault 
claims in accordance with 38 C.F.R. § 3.304(f)(3).  The 
appellant was also afforded a hearing in June 2005.  In 
summary, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, as the claim for service connection has been 
denied, no disability rating or effective date will be 
assigned; and any defect with respect to the notice 
requirement was non-prejudicial.  Therefore, VA's duty to 
notify the appellant has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service and service medical records, 
VA and non-VA medical reports, and SSA records.  The veteran 
has been afforded an examination, and the Board has 
determined that he does not have the claimed condition.  The 
Board therefore finds that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for PTSD is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


